IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40435
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ISIDRO MONTILLO-ONTIVEROS,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-98-CR-843-1
                       - - - - - - - - - -

                          January 10, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Isidro Montillo-Ontiveros appeals his conviction and

sentence for illegal reentry into the United States after

deportation, in violation of 8 U.S.C. § 1326(b)(2).    He argues

that the district court should have suppressed his prior

deportation because commingling of the prosecutorial and

adjudicatory functions of the Immigration and Naturalization

Service deprived him of due process during the administrative

deportation proceeding.   This court rejected that argument in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40435
                               -2-

United States v. Benitez-Villafuerte, 186 F.3d 651, 659-60 (5th

Cir. 1999).

     Montillo also argues that his due process rights were

violated by the 16-level aggravated-felony sentencing enhancement

he received, pursuant to § 2L1.2(b) of the guidelines, for his

prior state conviction for narcotics possession.    He contends

that mere possession of narcotics should not qualify as an

“aggravated felony” for purposes of § 2L1.2(b).    This court

rejected that argument in United States v. Hinojosa-Lopez, 130
F.3d 691, 693-94 (5th Cir. 1997).   Because both of Montillo’s

arguments are foreclosed by circuit precedent, the decision of

the district court is AFFIRMED.